Citation Nr: 0608785	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  03-26 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disorder.

2.  Entitlement to an initial increased evaluation for 
postoperative left shoulder injury, currently assigned a 20 
percent evaluation.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran had active military service from February 1998 to 
September 2001.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  

REMAND

The law provides that a Member of the Board who conducts a 
hearing on appeal, must be a participant in any final 
decision made on that appeal. 38 U.S.C.A. § 7107.  

On March 17, 2004, the veteran and his wife testified at a 
videoconference hearing that was held by a Veterans Law 
Judge.  However, the Board no longer employs the judge who 
conducted the hearing.  

In February, the veteran was sent a letter informing him that 
since the judge who conducted his travel board hearing was no 
longer employed by the Board, he would have the right to 
another hearing.   In March 2006, the veteran sent a response 
to the Board in which he unequivocally expressed his desire 
to have a videoconference hearing before a Veterans Law Judge 
at the RO.  

In order to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:  

Upon completion of any action or 
procedure deemed necessary, if any, the 
RO should make the arrangements to 
schedule the veteran to appear at a 
videoconference hearing before a Veterans 
Law Judge.  The RO should notify the 
veteran of the date, time and place of 
such a hearing by letter mailed to his 
current address of record.   All 
correspondence pertaining to this matter 
should be associated with the claims 
folder. 

Following the hearing, the case should then be returned to 
the Board for further appellate consideration, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


